EXHIBIT 10.55

LOGO [g70817img_1.jpg]

September 7, 2004

Dr. Michael Levy

Re: Offer of Employment

Dear Michael:

Nuvelo is pleased to make you the following offer of employment and we look
forward to you joining our team!

 

Position:    Senior Vice President, Research and Development reporting to Ted
Love. Salary:    $375,000.00 per year, paid semi-monthly. Hiring Bonus   
$15,000.00, this bonus will be repayable to Nuvelo if you should voluntarily
leave the company prior to the first anniversary of your employment.
Annual Bonus    You are eligible to participate in Nuvelo’s Management Incentive
Plan. This plan provides for an annual bonus based upon the achievement of
corporate and individual goals. The current target payout is up to 25% of your
base salary; your specific bonus will be approved by the Board of Directors.
Since you are joining Nuvelo following January 1, your bonus payout may be
pro-rated, at the discretion of the Board. Stock Options:    Option to purchase
175,000 shares of Nuvelo, Inc common stock at an exercise price equal to the
approximate fair market value on the first day of your employment with Nuvelo.
The stock options will vest over 4 years, with 25% upon the first anniversary of
your employment. The remaining 75% vest monthly, over the next three years. You
may be eligible for additional stock options at the time of your annual review.
The number of shares and the exercise price per share, of any stock options that
may be granted at the time of your annual review cannot be determined at this
time.

675 Almanor Avenue, Sunnyvale, CA 94085 tel: 408-215-4000 fax: 408-215-4001
www.nuvelo.com



--------------------------------------------------------------------------------

LOGO [g70817img_2.jpg]

 

Benefits:    Medical (choice of Aetna HMO or PPO or Kaiser HMO), dental, vision
and life insurance, short & long term disability, ESPP, and a 401K plan. Nuvelo
currently also offers 4 weeks of paid time off (PTO) and 10 paid holidays per
year in accordance with the Employee Policy Manual, as amended from time to
time. You may sign up for medical, dental, vision and life insurance on date of
hire. Eligibility to participate in the 401K will begin on the first payroll
entry date following your hire date (see HR for details). Periodic Review:   
You will be given annual reviews, and will be eligible for an annual performance
related salary increase and stock option grant. Start Date:    We are looking
forward to your joining us in the very near term.

In addition to the information specified above, you will be required to sign an
“at will” employment agreement that contains confidentiality and other
provisions that are fairly standard in the industry. Should you accept this
offer, you will, like other employees at Nuvelo, be an employee “at will” and
can be terminated at any time for any or no reason.

As we discussed on the phone Friday, should there be a change in control and as
a result your position is either eliminated or not deemed to be equivalent, you
will receive one (1) year pay, any accrued bonus to which you are entitled and
health benefits. Your stock options will also fully vest as of the effective
date of the change in control, subject to any single or double trigger
provisions to be determined at the September 14, 2004 board of directors
meeting. Should your employment terminate for any reason other than for cause
you will receive one (1) year pay, any accrued bonus to which you are entitled
and health benefits. Additionally, your stock options will continue to vest
during the one (1) year of salary continuation.

This offer letter supersedes any and all prior or contemporaneous agreements or
representations regarding your potential employment at Nuvelo. Once employed,
the Employment and Proprietary Information Agreement and the Employee Policy
Manual will govern the terms of your employment. This agreement is subject to
verification of references. Please call Krista Giusti, if you have any
questions, at (408) 215-4463.

 

Sincerely,

LOGO [g70817img_3.jpg]

Ted W. Love

President and CEO

 

I hereby accept the offer:

LOGO [g70817img_4.jpg]

Michael Levy

 

Date: Sept. 9TH, 2004

675 Almanor Avenue, Sunnyvale, CA 94085 tel: 408-215-4000 fax: 408-215-4001
www.nuvelo.com